Citation Nr: 9904215	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-11 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.340, 
3.341, 4.16, Part 4, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations.  When he filed his claim in 
December 1997, he indicated that he received ongoing 
treatment from the VA Medical Center in Sioux Falls, South 
Dakota.  Although records relating to this treatment have not 
been requested, in light of the Board's decision herein there 
has been no prejudice to the veteran.  The Board is satisfied 
that all relevant, necessary evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§  4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

The veteran's compensable service-connected disabilities are 
chronic obstructive pulmonary disease, evaluated as 
60 percent disabling, and status post right knee replacement, 
evaluated as 30 percent disabling.  The combined service-
connected disability evaluation is 70 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.

A review of the record reflects that the veteran has reported 
a high school education and occupational experience as a 
butcher, truckdriver, and with General Electric on the line, 
in the warehouse, and in the steel yards.  The record 
reflects that the veteran is not currently employed.

The report of a November 1997 VA pulmonary examination 
indicates that the veteran reported that he had difficulty 
carrying groceries up one flight of stairs because he 
developed shortness of breath requiring rest.  The 
examination report indicates that the veteran had chronic 
obstructive pulmonary disease that was mild to moderate at 
that time.  The report of a January 1998 VA general medical 
examination indicates that the veteran complained of chronic 
pain and limited range of motion with occasional metallic 
popping and grating sensation in his right knee.  The 
assessment included chronic obstructive pulmonary disease 
with mixed chronic bronchitic and emphysematous component 
that was moderately severe by earlier pulmonary function 
testing and status post right total knee replacement times 
two in 1990 and 1992 with current range of motion from full 
extension to 110 degrees flexion with mild metallic-like 
instability.  The examiner commented that the veteran's main 
clinical problems were the chronic obstructive pulmonary 
disease with emphysema and chronic bronchitis, light 
hypersensitivity with diminished peripheral vision and right 
knee replacement.

With consideration of the veteran's education and his prior 
work history that involved physical requirements requiring 
active use of his right knee and exertion, and the 
limitations imposed by his service-connected right knee 
disability and chronic obstructive pulmonary disease, the 
evidence is in equipoise as to whether the veteran would be 
able to perform any occupation.  In resolving all doubt in 
the veteran's behalf, the veteran is unable to secure or 
follow a substantially gainful occupation because of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§  3.340, 3.341, 4.16, and Part 4.



ORDER

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

